                                                Case 3:14-cr-00175-WHA Document 967 Filed 01/16/19 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                          TRANSCRIPT ORDER                                                                        COUR T U S E O N L Y
 NORTHERN DISTRICT O F CALIFORNIA                                                              Please use one form per court reporter.                                                             DUE DATE:
            CANO 435                                                                             CIA counsel please use Form CJA24
             (CANO Rev. 08/2018)
                                                                                               Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                                 2a. CONTACT PHONE NUMBER                                               3. CONTACT EMAIL ADDRESS
Abbie Chin                                                                       (415) 749-1800                                                           achin@clarencedyer.com
1b. ATTORNEY NAME (if different)                                                  2b. ATTORNEY PHONE NUMBER                                              3. ATTORNEY EMAIL ADDRESS
Kate Dyer                                                                         (415) 749-1800                                                           kdyer@clarencedyer.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                  5. CASE NAME                                                                            6. CASE NUMBER

Clarence Dyer & Cohen LLP                                                                                   USA v. Pacific Gas and Electric Company                                                  CR14-0175WHA
899 Ellis Street
San Francisco CA 94109                                                                                     8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR                                       0 APPEAL           X CRIMINAL          CJ In forma pauperis (NOTE: Court order for transcripts must be attached)
Debra Pas                                                                                                  X NON-APPEAL       CJ CIVIL           CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:
                                                                                                                                                                   -


                                                                                                      I I I I
                                                                                                                                                                        ---




                                                                                                                                                                   I I I
                                                                                          b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                             C.    DELIVERY TYPE ( Choose one per line)



                                                                                                                                                                                                                         I
                                                                                                   with purchase of PDF, text, paper or condensed.)

      DATE                                                     PORTION                       PDF        TOO/ASCII     PAPER   CONDENSED    ECF ACCESS   OROINARY   14-Day   EXPEDITED     3-0AY       DAILY I HOURLY         REALTIME
                                                                                                                                                                             (7-day)
                    JUDGE             TYPE
                                                  If requesting less than full hearing.    (emaiQ        (email)                (email)       (web)     (30-day)                                    (Next day) (2 hrs)
                    (inrtials)


                                                                                               •
                                   (e.g. CMG)    soecifv oortion (e.g. witness or time)

                                                full hearing
06/12/2018          WHA            Status                                                                  0           0          0           0           0         0          0           (9         0          0             0
                                                                                               0           0           0          0           0           0         0          0           0          0          0             0
                                                                                               0           0           0          0           0           0         0          0           0          0          0             0
                                                                                               0           0           0          0           0           0         0          0           0          0          0             0
                                                                                               0           0           0          0           0           0         0          0           0          0          0             0
                                                                                               0           0           0          0           0           0         0          0           0          0          0             0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signin  fy that I will pay all charges (deposit plus additional).                                                                         12. DATE
                                           �
11. SIGNATURE

                                     �                                           .             =                                                                              01/16/2019


        Clear Form                                                                                                                                                                        Save as new PDF
